ACCEPTED
                                                                                                                        04-15-00074-CV
                                                                                                             FOURTH COURT OF APPEALS
                                                                                                                  SAN ANTONIO, TEXAS
                                        THORNTON , BlECHLIN , SEGRATO ,                                           2/27/2015 11:12:46 AM
                                                                                                                          KEITH HOTTLE
                                          REYNOLDS & GUERRA , L.C.                                                               CLERK


                                                              ATTORNEYS AT LAW

   Vaughan E. Waters
Board Certified - Civil ApDetlate Law
Texas Board'of Legal SpeclaiizaUon ONE INTERNATIONAL CENTRE                                           FILED IN
                                                                              4th500
                                                       100 N.E. LOOP 410, SUITE   COURT OF APPEALS
                                                                                     AUSTIN
    Direct dial: (210) 581-0295 g^ ANTONIO, TEXAS 7821 6-4741                                   SAN ANTONIO, TEXAS
                                                               (210) 342-5555 RIO GRANDE VALLEY
    Writer e-mail address:                                                                    02/27/2015 11:12:46 AM
    vwaters@thomtonfiun.com >-rtA ^ I U; 0^0-1
                                                                                                 KEITH E. HOTTLE
                                                                                                       Clerk



                                                                 February 27, 2015

           Mr. Keith E. Hottle VIA E-FILE
           Clerk, Fourth Court of Appeals
           300 Dolorosa, Suite 3200
           San Antonio, TX 78205

                                                Re: CauseNo.04-15-00074-CV
                                                        Stacey Scott
                                                        vs.

                                                        Larry Furrow and Keller Williams Legacy Group
                                                        Our File #38741

           Dear Mr. Hottle:


                         This firm represents Larry Furrow and Keller Williams Legacy Group in connection with
           the above referenced appeal. I have reviewed the notice of appeal filed on or about February 11,
           2015 by Appellant Stacey Scott, pro se, by which she attempts to appeal from what she terms the
           "Final Judgment signed November 13, 2014... granting Defendants', Larry Furrow and Keller
           Williams Legacy Group's motion for traditional summary judgment... ."


                         We wish to apprise this Honorable Court that the order of November 13, 2014 referenced
           by Ms. Scott (styled "Order on Defendant Keller Williams Legacy Group Motion for Traditional
           and No-Evidence Summary Judgment") is an unappealable, interlocutory order which does not
           dispose of all issues between and among these parties in the case. In that regard, attached hereto as
           Exhibit "A" is a true and correct copy of the actual Final Judgment entered in the severed cause and
           which disposes of all issues between and among PlaintifP/Appellant Stacey Scott and
           Defendants/Appellees Larry Furrow and Keller Williams Legacy Group. In particular, and as you
           will note, the earlier order left unresolved the issue of attorney's fees as between these parties; this
           issue is determined in the February 24, 2015 Final Judgment, which incorporates the earlier
           mterlocutory partial summary judgment in favor of these Defendants.


                         In view of the foregoing, Ms. Scott's notice of appeal is ineffective to perfect an appeal of
           any judgment or order over which this Honorable Court would have jurisdiction.
Mr. Keith E. Hottle
February 27, 2015
Page 2



       As always, we thank this Honorable Court for its kind attention to this matter.



                                             THORNTON, BIECHLIN, SEGRATO,
                                                  REYNOLDS & GUERRA, L.C.



                                             BY
                                                  Vaughan E. Waters


VEW:jld

Enclosure


ec: Ms. Stacey Scott via e-mail to staceyscott549@msn.com
SFC/iyA 02/19/2015, 38741


                                   CAUSBN0.13-U25-CV-A


STACBY SCOTT                                                    IN THE PISTRICT COURT
Plaintiff,


V.                                                              GUAPAUJPB CQVNTY, T^XAS

XARRY PVRROW AND KELL?
WILLIAMS WACY GROUP

PQfen(3ant$.                                                    25W JUDICIAL DISTRICT


                                      FINAl. JVDGMW

        On this day came to be heard the above styled and numbered cause. All parties appeared

by and through their respective counsel and announced "ready." The Court proceeded to take up

this matter for consideration in its due order on the docket.


        The Court finds that it previously granted summary Judgment in favor of Defendants

herein, LARRY FURROW and KELLRR WILLIAMS I.BGACY GROUP, by order dated

November 14, 2014, in Cause Number 2013-1125-CV, in the 25th Judicial Pistrict Court of

Gvad&lupe County, Texas (fhe "Main Cause"), ordering that Plaintiff take nothing agamst the

Defendants on all of the Plaintiff's claims; the Court further ordered that Plaintiff's claims

against pefendgnts be severed into a separate cause—assigned as Cause Number 2013-1125-


CV-A, in the 25th Judicial District Court of Quadalupe County, Texas (the "Severed Owe").

        The Court further finds that the only remaining issues pending before this Court in this,

the Severed Cause is the counterclaim by pefendants against Plaintiff seeking recovery of

attorneys' fees nnd costs in favor of Defendants and against Plaintiff,

        After examining all of the pleadings on file in this case, reviewing pefendants'

Traditional Motion for Summary Judgment on Pefendants' Counter-Claim for Attorney's Fees

                                                                                           .^!1^
                                                                                       Page^(^"'"""""<%
                                                                                       Page^g^.
                                                                                          ^Y
                                                                                                    "•'•^
                                                                                                       •V
                                                                                          •? a !        iTl
                                                                                                        0
                                                                                                      '! P
and the proper summary judgment evidence attached therein and any responses filed thereto, and

hearing and considering the arguments and authorities presented by counsel, finds that

Defendants' Traditional Motion for Summary Judgment on Defendants' Counter-Claim for

Attorney's Fees is well-founded and sho\M be in all things GRANTEP,

It is, therefore, ORDERED, ADJUDGBD, andDBCR^ED as follows:

1. The Court hereby incorporates the Summary Judgment entered by this Court in favor of

Pefendants LARRY FURROW and KB^ER WH.UAMS LEGACY GROUP, by order dated

November 14, 2Q14, originally m the Main Cause and ORDBRS that Plaintiff Stacey Scott take

nothing on all of her claims against Defendants LARRY FURROW and KEWBR WILLIAMS
                                        \



LEGACY QROUP.

2. The Court Further Orders that Defendants LAKRY FURROW and KELLER WILLIAMS

LEGACY ORQUP do have and recover from the Plaintiff Stacey Scott, the follpwing sums as

reasonable and necessary attorney's fees;

    A. Through the trial of the Plaintiff's claims in the Main Cause
        and the Severed Cause attorney's fees: $ 70,179,00




                                                                                      ^
    $, In the event appeal is perfected to the Fourth Court of
        Appeals, the additional sum of; "43%WW.

    C. In the event of submission of ancVor a response to a
        petition for review to the Texas Supreme Court the
        additional sum of; ' ' ' ^UWWQ ^ Q€C^>

    D. In the event fhe Texas Supreme Covrt grants the
        petition for review or orders full briefing, the
        additional sum of; ^20,000.©&"

        In addition to the foregoing, all costs herein incurred are hereby adjvdged against

Plaintiff Stacey Scott,




                                                                                      ^^.
                                                                                     •^ -y ^ fe. s c^ ^'

                                                                                                           m S«
                                                                                                          jo2
                                                                                     ^   \    f   s   f^   ^
                                                                                      ^r    ('„   ^   ^    ^


                                                                                     v°'^...^/^/
                                                                                       •^ •».......<'-^ r^»-


                                                                                        '%,... svx3h^v
                                                                                           'ff/iF,',^t^
,/ .i




                It is the intention of this Court that this Judgment be a full, fmal, and appealable

        judgment disposing of all of the parties and all of the relief which is addressed in this, the

        Savored Cause. It is, therefore, further ORDBRBD, ADJUDGED, and PECREED that any relief

        sought m this Severed Cause and not otherwise addressed in this Judgment, is hereby, ar4 in all



                                 ^^
        things DENIED.

                SIONED this /.,.L day of ,                                    .,2015J




                                                                               JUDQB PRESIDING



        APPROVED AS TO FORM;

        THORNTON, BIECHLIN, SEGRATO
          REYNOLDS & GUEKRA, L.C.
        Fifth Floor - One International Centre
        ICONS Loop 410
        San Antonio, Texas 78216
        (^10) 342-5555
        (210) 525-066^


        BY; , ,. ,
                ScpttP.Cline
                State Bar No. 04394500
                ATTORNEYS FOR DEFENDANTS
                XAKRY FURROW and
                KELLER WILLIAMS LEGACY GROUP



        Stacey Scott, Pro Se
        634 Ashmore Ave,
        New Braunfels, Texas 78130


                                                 I, DEBRA, CROW, Clerk o-f Q}6 Distrist Comts,
                                                 in and for C'uadalupe County, Texas, do beroby


                                                                                                                       ^•s^
                                                 cerUfy tliat tlie above and foregoi'ig is a true


                                                                                                                      ^>
                                                 and corruul copy of the original r.iov/ on fi'te,
                                                 '-im'Vi undur myjiqnd and seal oj: said Court at                                     ''<v<&
                                                 6^'iH in Se.guin'] WqVA>PP/<9'^J/, Texasl^tte                       fcft'
                                                                                                                       a'
                                                                                                                          \v^              'c^'».
                                                                                                                                            -0 ••
                                                                                                                                            mS
                                                          .day of.lWLVUMiZL, 20j,/,                                   . Page 3 o:
                                                                                                                                            os
                                                      DliBPA CROW, Ui:-;,lr>ct Clerk,   ,dalu)?l Count); "i'cxa.'i                          0^
                                                                                                                      ^ \               / .P.-5''
                                                 By                                                        Deputy     ^ ^\           ..-•'l^/
                                                                                                                                                 '^.



                                                                                                                                       £l \"i*

                                                                                                                                    s^.y